Citation Nr: 0718143	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  98-08 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected knee 
disabilities.

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected knee 
disabilities.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to June 
1974.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 1998 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  The veteran's back disability was not incurred in 
service, nor is it proximately due to or the result of, or 
aggravated by, his service-connected knee disabilities.  

2.  The veteran's bilateral hip disability was not incurred 
in service, nor is it proximately due to or the result of, or 
aggravated by, his service-connected knee disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back 
disability, to include as secondary to service-connected knee 
disabilities, have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2006).  

2.  The criteria for service connection for a bilateral hip 
disability, to include as secondary to service-connected knee 
disabilities, have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  Service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2006).  

The veteran contends that he has sustained several unexpected 
falls due to his service-connected knee disabilities, which 
have resulted in problems with his back and hips.  He also 
asserts that over the years, he has had to make adjustments 
in lifting, sitting, standing, walking and reaching for 
things because of his knees, which has affected his back and 
hips.  See July 1997 VA Form 21-4138; May 1998 VA Form 9; 
December 1998 and October 2004 hearing transcripts.  

The veteran's service medical records are devoid of reference 
to complaint of, or treatment for, any problems with his back 
or hips.  At the time of his separation from service, he 
denied suffering from bone, joint or other deformity, 
lameness, or recurrent back pain; his musculoskeletal system, 
to include his spine, was normal upon clinical evaluation.  
See May 1974 reports of medical examination and history.  

Post-service medical evidence reveals that x-rays of the 
veteran's bilateral hips taken in April 1996 found no 
fracture or dislocation, but did reveal bilateral well 
corticated ossific densities adjacent to the superior lateral 
acetabular rim, which most likely were osteophytes.  A 
Magnetic Resonance Imaging (MRI) of the lumbar spine 
conducted in May 1996 revealed mild disc desiccation with 
central posterior disc herniation at L4-L5 level, and mild 
disc desiccation with symmetrical disc bulge at L3-L4 level.  
An August 1997 MRI of the veteran's hips revealed mild 
degenerative arthritis with no evidence of avascular 
necrosis.  See records from Brooklyn VA Medical Center 
(VAMC).  The veteran received treatment for these problems at 
the VAMC in Northport and at the St. Alban's campus of the VA 
New York Harbor Healthcare System.  The most recent 
radiographic report of the veteran's lumbar spine reveals 
disk bulges and desiccation at L3-4, L4-5 and L5-S1; ventral 
impressions upon the thecal sac; and bilateral facet 
hypertrophy with mild narrowing of the bilateral neural 
canals at L4-5, but no significant central spinal canal 
stenosis.  See March 2003 MRI from Northport.  Recent x-rays 
of the veteran's pelvis revealed normal anatomical 
relationship of the hips; joint spaces preserved; and 
moderate hypertrophic change at the lateral lip of the 
acetabula.  An impression of no significant findings was 
made.  See June 2003 x-ray report.  

The veteran underwent a VA compensation and pension (C&P) 
joints examination in October 1997, at which time he 
complained of low back pain with radiation down both 
extremities.  The examiner noted that this complaint was not 
documented in a previous C&P examination, which was conducted 
in June 1996 in conjunction with his claim for increased 
ratings for his service-connected knee disabilities.  The 
veteran's back showed no swelling, redness, increased 
temperature, ecchymosis or deformity, but there was 
paralumbar tenderness with muscle spasm.  The examiner noted 
the May 1996 MRI of the lumbar spine and the April 1996 x-
rays taken of the veteran's bilateral hips.  In pertinent 
part, the veteran was diagnosed with herniated nucleus 
pulposus L4-L5 with multiple disk bulges of the lumbosacral 
spine and degenerative joint disease (DJD) of both hips.  No 
opinion on etiology was rendered.  The RO thereafter 
requested an opinion and in January 1998, the Chief of 
Orthopedics at the VAMC in Northport, Dr. P.C. Altner, opined 
that after careful review of the past C&P examinations, the 
complaints and conditions pertaining to the veteran's hips 
and back are not related to the service-connected knee 
ailments.  

The veteran underwent a subsequent VA C&P joints examination 
in January 1999.  He reported that his back began giving him 
increasing problems in the mid-1980s, denying any specific 
injury and indicating that he noticed a gradual onset with 
increasing symptoms.  He stated that he believed his back 
problems were the result of his left knee instability.  The 
veteran also reported pain in his bilateral hips for the last 
ten years, denied any trauma or specific injury, and reported 
a gradual onset with stiffness and pain in his hips.  The 
veteran was diagnosed with osteoarthritic changes in both 
hips, which appeared to be more likely age-related than 
related to service-connected disease, and chronic back pain 
with evidence of disk bulging as well as muscular spasm of he 
lumbar spine.  The examiner opined that the veteran's back 
problems are less likely related to service-connected knee 
complaints.  

The veteran submitted a February 2000 letter from Dr. J.E. 
Dashiff, who reported that VA records suggest that the 
veteran's problems with his hips and back are connected to 
his service-connected knee disabilities.  Dr. Dashiff 
indicated that as far as the low back is concerned, it is 
clear from all studies with respect to weight bearing that 
its effect on the lumbar spine is significant and, therefore, 
altered weight bearing would have adverse effects on the 
lumbar spine.  In fact, the MRI of the lower back does not 
reveal chronic changes that would suggest it to be an 
independent entity from his knee injuries but, instead, 
demonstrates changes that suggest a natural progression.  Dr. 
Dashiff reported that the 1997 MRI revealed only mild disc 
desiccation which, again, strongly suggests that the injuries 
to the back were not of longstanding duration but, relatively 
speaking, recent in the years leading up to 1997.  Dr. 
Dashiff asserted that in the absence of any known trauma or 
occupational hazard that could account for this low back 
pathology, it seemed reasonable that the changes in the 
veteran's lower back are the direct result of the pathology 
of his knees.  As for the veteran's hips, due to the fact 
that there was no fracture with avascular necrosis or with 
any other entity (which would be seen as an independent 
problem affecting the hips) but rather mild arthritic change 
in the hips, it appeared straightforward and clear to Dr. 
Dashiff that because the hips are the joints between the knee 
and lumbar spine, they are the obvious recipients of abnormal 
forces, which result from the knee injuries and subsequent 
offloading of those knees in order to ameliorate symptoms.  
Dr. Dashiff opined that the veteran's knee problems were the 
competent cause in creating the hip and lower back problems, 
especially in the absence of any defined trauma or 
occupational hazard to account for those other problems, and 
that it was grossly unfair to label some of his pathologic 
changes a consequence of age when significant pathology in 
the knees suggests otherwise.  

The veteran underwent a VA C&P spine examination in April 
2000.  Physical examination was significantly hampered by the 
fact that the veteran would not let the examiner do an 
appropriate examination due to pain.  The examiner reported 
that x-rays of the veteran's pelvis revealed well-preserved 
bilateral joint spaces on the hips with some minor spurring 
on the superior rim of the acetabulum indicative of very 
early minor degenerative arthritis.  X-rays of the 
lumbosacral spine revealed very minor DJD between L4 and L5 
identifiable by minor spurring of the inferior and superior 
plates of the vertebral bodies, otherwise, no significant 
abnormalities.  The examiner diagnosed the veteran with very 
minimal DJD of both hips and lumbosacral spine, and found 
these conditions to be related to age, since the left post-
operative anterior cruciate ligament (ACL) reconstructive 
condition of the knee was not of such quality to cause these 
results.  The examiner also reported that the veteran had 
symptomatology referable to a chronic pain syndrome with 
possible psychosomatic overlays.  

The veteran underwent a VA C&P joints examination in June 
2003, which was conducted by Dr. Altner.  His right and left 
knees were extensively evaluated in connection with a claim 
for increased ratings, and the veteran voiced his frustration 
at not being asked about his hip and lower back problems due 
to his belief that both were related to his knees.  Although 
the examiner reported that he conducted an evaluation of both 
hips and the veteran's lower back, only an evaluation of the 
veteran's hip ensued.  The veteran reported that his hip 
problems began on both sides about 10 years ago, aching first 
on the left and eventually on the right.  He indicated that 
his hip pain had increased in strength and that he was 
enduring flareups every two to three days, moderated by rest, 
heat packs, and hot showers.  The veteran reported that he 
was significantly disabled from this condition in his 
activities.  He indicated that he occasionally uses a cane 
when his hip problems get bad.  No diagnosis was made but the 
examiner reported that x-rays showed only very minimal 
degenerative arthritis. 

The Board requested a clarified opinion from Dr. Altner in 
its May 2005 remand instructions.  In February 2006, Dr. 
Altner reported that the veteran's claims folder had been 
carefully reviewed.  He indicated that he had examined the 
veteran's spine in April 2000 and, at that time, had 
concluded that important bridging symptoms were absent in the 
veteran's back such that the findings were age-related rather 
than linked to his bilateral knee condition.  Dr. Altner 
continued to uphold this opinion.  As for the veteran's hips, 
Dr. Altner reported that only very minimal degenerative 
arthritis had been noted during the June 2003 examination, 
which is also age-related substantiated by few abnormal 
physical findings.  He opined that the veteran's bilateral 
hip and back disabilities are less likely than not related to 
his bilateral service-connected knee conditions.  

The Board notes that the veteran's representative contends 
that the VA examiner who provided the February 2006 opinion 
did not have the opportunity to review the 1997 MRI report 
relied upon by Dr. Dashiff, and also failed to consider 
whether the veteran's service-connected knee disabilities had 
aggravated his back and hips.  See October 2006 VA Form 646.  
The Board disagrees.  Although the VA examiner did not 
specifically discuss the 1997 MRI, he did indicate he had 
carefully reviewed the veteran's claims file when providing 
his clarified opinion.  Also, although he did not separately 
state that the veteran's service-connected knee disabilities 
had not aggravated his back and hips, the examiner 
effectively indicated that the service-connected knee 
disabilities had not aggravated the veteran's back and hips 
in his statement that both the veteran's hip and back 
problems were related to age rather than to his knees, as the 
definitive opinion given would encompass both incurrence and 
aggravation.  

The evidence of record does not support the veteran's claims 
for service connection for back and bilateral hip 
disabilities on a direct basis, as there is no evidence that 
the veteran injured either his back or his hips during 
service, the earliest evidence that he was suffering from 
problems with his back and hips was dated approximately two 
decades after his separation from service, and there is no 
medical evidence of record to establish a link between his 
current problems and service.  In the absence of such 
evidence, service connection on a direct basis for these 
disabilities must be denied.  38 C.F.R. § 3.303 (2006).  

The evidence of record also does not support the veteran's 
claims for service connection on a secondary basis.  The 
Board acknowledges the November 1998 letter from the 
veteran's wife, which reports that because of his knees, the 
veteran has put himself in positions that she believes 
affected his back and hips.  This statement cannot be 
considered competent, as there is no evidence that she has 
the medical expertise to render such a conclusion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
Board also acknowledges the February 2000 letter submitted by 
Dr. Dashiff, in which he reports reviewing the veteran's VA 
records and provides a thorough opinion.  The Board finds 
this opinion competent.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion).  The 
evidence, however, also contains four opinions that relate 
the veteran's back and hip problems to age rather than to his 
service-connected knees.  See January 1998 and February 2006 
addendum opinions; January 1999 and April 2000 VA examination 
reports.  Despite the fact that three of the four opinions 
were provided by the same VA examiner, namely Dr. Altner, the 
record still contains two separate examiners opining that the 
veteran's service-connected knee disabilities are not the 
cause of his back and hip problems.  In light of the fact 
that there is one positive and two negative nexus opinions, 
service connection for these disabilities on a secondary 
basis is not warranted.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran's appeal originates from a January 1998 rating 
decision that denied service connection for disabilities of 
the back and bilateral hips on a secondary basis.  It is 
acknowledged that the veteran was not provided with section 
5103(a) notice until after the rating decision that is the 
subject of this appeal.  The claim, however, was filed before 
the current section 5103(a) notice requirement became 
effective in November 2000.  In addition, the issues were 
remanded in May 2005 in order to effect compliance with the 
duties to notify and assist.  

Pursuant to the remand, the veteran was informed of what 
evidence was necessary to support a claim for entitlement to 
service connection on both a direct and secondary basis; that 
the RO would assist him in obtaining additional information 
and evidence; of the responsibilities on both his part and 
VA's in developing the claims; and of the need to provide any 
evidence in his possession pertinent to the claims.  See 
October 2005 letter.  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. at 187.  The veteran was 
also provided notice as to the appropriate disability rating 
and effective date of any grant of service connection in an 
October 2006.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service and VA medical records have 
been obtained and he was afforded several appropriate VA 
examinations in connection with his claims.  As instructed in 
the Board's May 2005 remand, the RO also sought to obtain 
medical records from the private health care provider 
identified by the veteran during his October 2004 hearing as 
having provided treatment for whiplash.  See October 2005 
letter.  In response to this letter, the veteran indicated 
that all of the information and location(s) of medical 
evidence in support of his claims had been previously 
submitted and that there was no additional medical evidence 
to submit in support of his claims.  See January 2006 VA Form 
21-4138.  The veteran's representative contends that a 2003 
MRI report had still not been made part of the record.  The 
Board finds, however, that a March 2003 MRI report was 
obtained from the VAMC in Northport.  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for a back condition, to include as 
secondary to service-connected hip disabilities, is denied.  

Service connection for a bilateral hip condition, to include 
as secondary to service-connected hip disabilities, is 
denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


